                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MATTHEW J CAPANIS,                               Case No. 19-cv-04562-SI
                                   8                    Petitioner,
                                                                                          ORDER EXTENDING DEADLINES
                                   9             v.
                                                                                          Re: Dkt. No. 13
                                  10     KENT CLARK,
                                  11                    Respondent.

                                  12
Northern District of California
 United States District Court




                                  13          Respondent has filed a request for an extension of the deadline to file his response to the

                                  14   order to show cause. Upon due consideration of the request and the declaration of attorney David

                                  15   Rose, the request is GRANTED. Docket No. 13. Respondent must file and serve his response to

                                  16   the order to show cause no later than March 27, 2020. Petitioner must file and serve his traverse

                                  17   no later than April 24, 2020.

                                  18          IT IS SO ORDERED.

                                  19   Dated: February 14, 2020

                                  20                                                  ______________________________________
                                                                                      SUSAN ILLSTON
                                  21                                                  United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
